Citation Nr: 1747914	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1989 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This case was remanded in April 2017, but to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, the appeal is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During service, in December 1965, the Veteran received treatment for depressive reaction (suicidal tendencies), which was revised in February 1966 to emotionally unstable personality, passive-aggressive type.  The Veteran was found unsuitable for service and discharged.  Since service discharge, variously diagnosed psychiatric disorders have been reported.  The Board finds that outstanding questions as to current diagnosis and etiology in connection with the claim on appeal remains, and VA examination and opinion are needed.  

Secondly, in the prior remand, the Board requested that the RO obtain the deck logs from the USS Terrell County (LST 1157) that date from April 1965 to March 1966.  The RO contacted the National Archives and Records Administration (NARA) with this request.  NARA responded in July 2017, noting that the USS Terrell County (LST 1157) was stationed in Da Nang, Vietnam, in March 1965; and, provided the deck logs for that month.  The NARA also suggested that any future request for information should be limited to a three month time span.  Although the prior remand requested a search for a broader period of time, on further review, the Board finds that the alleged stressor incident is limited to November 1965.  (See Statement of Support of Claim dated in June 1989 and November 1992 Environmental Support Group (ESG) report showing the USS Terrell County (LST 1157) broaching at Tuy Hoa, Vietnam.)  Therefore, another request should be submitted, but limited to the month of November 1965.  

Thirdly, the service treatment records (STRs) indicate that the Veteran received psychiatric treatment in December 1965 after threatening to jump off ship, and indicated his desire to return home.  He currently states (as his stressor) that in November 1965, the ship, USS Terrell County (LST 1157) was "shipwrecked" and came under enemy attack.  See Statement of Support of Claim dated in June 1989.  During the pendency of this appeal, VA amended its regulatory provisions governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a claimed in-service stressor.  More specifically, this new version of 38 CFR § 3.304 (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (f)(3) (effective July 13, 2010).

In this case, the Veteran does not appear to have been furnished with VCAA notice with respect to the PTSD amendments regarding hostile military and terrorist activity.  38 C.F.R. § 3.304 (f)(3).  Because his claim may be at least tangentially related to the revised regulatory provisions, the Veteran should be provided with proper VCAA notice of those provisions and additional attempts to verify the Veteran's claimed stressor should be made.

Finally, the record contains an undated VA psychiatric report received in November 1991, as well as a single VA outpatient report from the Tampa VAMC dated in August 2005; and received in November 2008.  All VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in 38 C.F.R. § 3.304 (f)(3).

2. Contact NARA and request November 1965 deck logs for the month of November 1965 from the USS Terrell County (LST 1157).

3. Then, make a formal determination for the record (to include rationale) as to whether there is credible supporting evidence of a stressor event in service (identifying the stressor), and whether the Veteran's service involved circumstances consistent with a fear of hostile military/terrorist activity.

4. With the help of the Veteran identify and obtain all VA clinical records that pertain to the Veteran psychiatric treatment that date from 1989 to present. 

5. Thereafter schedule VA compensation examination in order to identify and, if possible, reconcile all psychiatric diagnoses to date. Additionally, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder was incurred in or aggravated by the Veteran's military service.

In regards to any diagnosed personality disorder, determine whether it is at least as likely as not (50% or greater probability) that any of the several additional diagnoses since service are indication of disability superimposed upon the personality disorder and, in turn, the result of his military service or, instead, more likely the result of other unrelated factors.

Also, determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied under the criteria set forth in the DSM-IV or DSM-V. If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor, including the fear of hostile military or terrorist activity (if applicable).

In providing this opinion, the examiner should take into consideration both inservice and post service diagnoses inclusive of:

Depressive Reaction (suicidal tendencies), revised to emotionally unstable personality, passive-aggressive type (STRs dated from December 1965 to February 1966)

Dysthymic Disorder with PTSD features (VA hospitalization record dated February to March 1989; received in March 1989); 

PTSD with affective features (VA hospitalization record dated December 1990 to January 1991); 

PTSD (undated VA treatment report, received in November 1991); 

Depressive syndrome, affective disorder, and anxiety related disorder (Social Security Administration (SSA) records dated in July 1991; received in April 1992); 

Schizoaffective disorder and PTSD (The Medical Center in Columbus, Georgia, hospitalization records dated from March to April 1992; received in April 1992);  

Schizophrenia, PTSD, alcohol dependence (Winter Haven Hospital records dated from February to July 2004; received in July 2004); 

Schizophrenia, Major depression, PTSD, cocaine abuse (Winter Haven Hospital records dated in June 2008; received in July 2008); 

PTSD by history (Tampa VAMC outpatient report dated in August 2005; received in November 2008).

The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All diagnostic testing and evaluation needed to make these important determinations should be performed.

6. Then readjudicate this claim in light of the additional evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




